Citation Nr: 0502166	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  95-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.

2.  Entitlement to an increased rating for prostatitis 
associated with an anxiety disorder, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from September 1963 
to September 1967.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In October 2001, the Board remanded the case to the RO for 
additional development.  In that Remand, the Board noted that 
the veteran had withdrawn his request for a hearing.  The 
veteran appears to be raising the issue of service connection 
for post-traumatic stress disorder.  This issue is referred 
to the RO for appropriate action.  

The issue of an increased rating for prostatitis with an 
associated anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of chronic, intermitted dermatitis of the 
chest and groin has been given.  

2.  Competent evidence associates dermatitis with active 
military service.  


CONCLUSION OF LAW

1.  Dermatitis of the chest and groin was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

Concerning the service connection claim, the veteran was 
provided a rating decision, a statement of the case (SOC), 
two supplemental statements of the case (SSOCs) and, in 
February 2004, a VCAA notice letter.  The service connection 
claim was denied on a "not well grounded" basis in July 
1998.  In an August 2004 SSOC, the claim was denied on the 
merits.  

Because the decision below is fully favorable to the veteran, 
the Board deems that VA has satisfied both its duty to notify 
and to assist the veteran.  Thus, adjudication of the claim 
of entitlement to service connection for a skin disorder 
poses no risk of unfair prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that in 
October 1963 he complained of two small ulcerated areas of 
the lower lip.  The diagnosis was herpes simplex with 
secondary infection.  The veteran underwent a physical 
examination in January 1965 in preparation for overseas duty.  
No medical disorder was detected by the examiner.  A lower 
lip lesion was treated in Vietnam in June 1965 and July 1965.  
In July 1965, it was described as a rash on the lower lip.  

In December 1966, the veteran was treated for an inguinal 
rash and for Malluscum contagiosum (a viral skin infection).  
In January 1967, a Malluscum contagiosum papule of the right 
inguinal area was extracted.  In July 1967, the infected area 
was noted to be healing well.  In August 1967, a small ulcer 
near the meatus of the penis was treated.  An August 1967 
discharge examination report notes that the skin was normal.  
In September 1967, a meatus ulcer remained.

During VA hospitalization from January to March 1971, an 
epidermal inclusion cyst was removed from the right back.  
Medicated shampoo was recommended for seborrheic dermatitis 
of the scalp.

An April 1971 VA examination report notes a history of 
treatment in Vietnam for venereal warts.  A current skin 
condition was not noted.  

More recent post service VA clinical records note occasional 
treatment for skin rashes.  A July-August 1984 hospital 
report mentions an inclusion cyst on the nape of the neck.  A 
December 1988-January 1989 hospital report notes tinea pedis.  
A January 1990 report notes a lesion on the right temple and 
a scrotal rash.  A May 1990 report notes a questionable mass 
on the right temple.  The diagnosis was seborrhea of the 
face.  

VA Records from Dublin VA Medical Center reflect that a 
subcutaneous mass was excised from the left flank/hip in 
October 1994.  According to a September 1994 report, the lump 
had been there about 7 seven years.  The diagnosis was 
lipoma.  

In November 1996, the veteran alleged exposure to both Agent 
Orange and radioactive material.  

The veteran underwent a VA Agent Orange compensation and 
pension examination in December 1996.  The examiner noted the 
veteran's 18 months of service in Vietnam.  The veteran 
reported that he developed a pruritic rash of the groin 
shortly after serving in Vietnam and that patches on his 
chest appeared during hot months.  The relevant diagnosis was 
chronic, intermittent dermatitis of the groin and chest per 
history, normal examination today.  

A December 1998 VA psychiatric examination report notes a 
complaint of itching and burning in the groin area due to a 
skin rash.  

Later received VA clinical records from Augusta VA Medical 
Center include April and August 1999 hospital reports that 
note that the skin was warm and dry.  An October 2001 report 
notes a complaint of jock itch.  

Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  The specified diseases for which 
presumptive service connection is available include chloracne 
and other acneform disease consistent with chloracne; and, 
porphyria cutanea tarda.  38 C.F.R. § 3.309(e) (2004).  

Tinea, seborrheic dermatitis, rash, Malluscum contagiosum, 
epidermal inclusion cyst, venereal warts, or lipomas, are not 
found among the statutorily enumerated skin diseases for 
which presumptive service connection is available for 
veterans exposed to herbicide agents during active service.  
Thus, the only remaining avenue for service connection in 
this case is the "direct service connection" approach set 
forth by the Federal Circuit Court of Appeals (Fed. Cir.) in 
Combee, supra.  

In this case, favorable medical evidence is contained in the 
December 1996 VA compensation examination report.  That 
report offers a diagnosis of chronic, intermittent dermatitis 
of the groin and chest, per history.  

The SMRs reflect that the veteran has served in Vietnam 
(treatment reports from Tan Son Nhut Airbase verify this) and 
the SMRs tend to support his claim that groin rash began 
shortly after returning from Vietnam.  

Post service VA clinical records note occasional skin-related 
complaints.  Although a 1996 VA examiner found no active 
stage of the disease, a December 1998 VA examination report 
clearly records a complaint of itching and burning in the 
groin area due to a skin rash.  The veteran has offered 
competent lay evidence of recurring skin problems since 
service in Vietnam, which arguably satisfies the continuity 
of symptomatology requirement set forth at 38 C.F.R. 
§ 3.303(b).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

In the case of Ardison v. Brown, 6 Vet. App. 405, 408 (1994), 
the Court noted the difficulty in scheduling an examination 
for a disease cyclical in the manifestation of its symptoms, 
such as tinea pedis.  The Court held that VA must conduct an 
examination during the active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In so 
holding, the Court stated: "It is the frequency and duration 
of the outbreaks and the appearance and virulence of them 
during the outbreaks that must be addressed".  Id. at 407 
(quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 
C.F.R. § 4.1 (1991)).  

Even though the December 1996 VA Agent Orange examiner did 
not view the skin during an active stage, the examiner did 
find the veteran's reported dermatitis to be chronic and 
intermittent.  Therefore, arguably, the December 1996 report 
does address the frequency (intermittent) and duration 
(chronic) of the cyclical disease, as required by the Court, 
although the appearance and virulence of the disease has 
escaped medical observation.  It appears then that the 
medical evidence is at least in relative equipoise on the 
issue of entitlement to service connection for dermatitis of 
the chest and groin.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert supra.  The Board will therefore resolve any 
remaining doubt in favor of the veteran and grant service 
connection for dermatitis of the chest and groin.  


ORDER

Entitlement to service connection for chronic, intermittent 
dermatitis of the chest and groin is granted.  


REMAND

The veteran has failed to report for the two compensation 
examinations in March 2004.  These examinations, which were 
previously requested by the Board in its October 2001 REMAND, 
directly impact his claim of entitlement to an increased 
rating for prostatitis with anxiety.  Where the veteran has 
been given notice of the sanctions set forth at 38 C.F.R. 
§ 3.655 for failure to report for a VA examination without 
good cause, a claim for an increased rating must be denied.  

There is no indication in the claims file that the veteran 
was notified of the consequences for failure to report 
without good cause per38 C.F.R. § 3.655.  Thus, the Board has 
insufficient reason to invoke § 3.655 without violating the 
principles of Bernard v. Brown, 4 Vet. App. 384 (1993).  At 
the time of the October 2001 Remand the Board requested that 
the RO assign separate ratings for the anxiety disorder and 
the prostatitis.  This request has not yet been acted on.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In order to afford the veteran every possible consideration, 
the Board will again remand the case for a VA examination to 
determine the nature and severity of his service-connected 
prostatitis with anxiety.  

This case is remanded to the RO for the following action:

1.  The RO should obtain any relevant 
medical records from the VA outpatient 
treatment reports dated from February 
2004 to the present.  

2.  The RO should contact the veteran and 
ask him if he is willing to report for 
his VA examinations.  He should be 
informed that the examinations are 
necessary to evaluate the current degree 
of severity of his service connected 
prostatitis and anxiety disorder.  He 
should be informed of 38 C.F.R. § 3.655.

3.  If the veteran is willing to report 
for the examinations the RO should also 
schedule the veteran for an evaluation by 
psychiatrist to determine the nature and 
severity of his service-connected anxiety 
disorder.  The psychiatrist should review 
the claims files in conjunction with the 
examination.  All appropriate tests 
should be conducted.  The psychiatrist is 
asked to address the extent to which 
anxiety disorder affects occupational and 
social functioning.  The psychiatrist is 
also asked to assign a Global Assessment 
of Functioning (GAF) score, and explain 
what that score means.  The psychiatrist 
should offer a complete rationale for any 
conclusion in a legible report.  

4.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders to determine the nature and 
severity of service-connected 
prostatitis.  The physician should review 
the claims file in conjunction with the 
examination.  The physician is asked to 
report all signs and symptoms of the 
service-connected prostatitis.  All 
appropriate tests should be conducted at 
that time.  

5.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the increased rating claim, 
to include assigning separate ratings for 
prostatitis and for anxiety disorder.  
The Board points out that during the 
appeal period, the rating criteria for 
genitourinary disorders and for anxiety 
disorders were significantly changed.  
Hence, both versions of the rating 
schedule for both disorders are 
potentially applicable.  If the desired 
benefits are not granted, an appropriate 
SSOC should be furnished to the veteran 
and to his representative.  They should 
be afforded an opportunity to respond 
before the claims files are returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


